 

Case 1:19-cr-02850-WJ Document1 Filed 07/18/19 Page 1 of 4

FILED

 

AO 91 (Rev. 02/09) Criminal Complaint UNITED STATES D unr
UNITED STATES DISTRICT COURT W MEXICO
for the JUL 1 8 2019

District of New Mexico

MITCHELL R, ELFERS

 

United States of America ) WH
PRUE, Todd R. Case No. Chi OU
3 24
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 07/02/2019 in the county of Bernalillo in the District of

New Mexico , the defendant violated Title 18 U.S.C. § 922 (g)(1)
, an offense described as follows:

 

 

On 07/02/2019, Todd R. PRUE, a previously convicted felon was in possession of a Charter Arms, Corp., model OFF
DUTY, .38 Special revolver, serial number 1009359. Additionally PRUE was in possession of five (5) rounds of various
brands, .38 Special caliber ammunition in violation of Title 18 U.S.C. 922(g) (1). In addition the aforementioned firearm
and rounds of ammunition received and/or possessed by Todd R. PRUE in the State of New Mexico, were not
manufactured within the State of New Mexico, thus traveled in and/or affected interstate and foreign commerce.

This criminal complaint is based on these facts:
See Attached Supporting Document

a Continued on the attached sheet.
| 47
[ At 12
Cy, Gmplajfant’s signature
Victor J. Herfiandez, Task Force Officer, ATF

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 07/18/2019 (Gite (ean

Judge’s signature

City and state: Albuquerque, New Mexico 4, ini & (Co RREN Wretvt_ UV sma

Printed name and title
 

 

Case 1:19-cr-02850-WJ Document1 Filed 07/18/19 Page 2 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
UNITED STATES v. Todd R. PRUE

 

I, Victor J. Hernandez, a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF), duly sworn, depose and state:

1. I am an investigative, or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510 (7), in that I am an officer of the United
States who is empowered by law to conduct investigations and make arrests for the offenses
enumerated in Titles 18 and 26, United States Code.

2. I am a full time salaried sworn law enforcement officer with the Albuquerque
Police Department, and have been so for 14 years. The last four (4) of those years, I have
primarily investigated federal felony crimes as a Task Force Officer for the United States
Department of Justice, ATF. In this capacity, I routinely investigate violations of federal criminal
statutes, to include violation of federal firearms laws, and have specifically investigated
violations related to subjects found to be in possession of illegal and altered firearms.

3. I request an Arrest Warrant for the above named defendant based on the following
information, which I believe to be true and accurate.

4. The statements contained in this affidavit based, in part, on information provided
by Special Agents and Task Force Officers of the ATF and other law enforcement officers, and
on my background and experience as a Task Force Officer of the ATF.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

1|Page
 

Case 1:19-cr-02850-WJ Document1 Filed 07/18/19 Page 3 of 4

PROBABLE CAUSE

6. On July 2, 2019, at approximately 3:26 PM, APD Officer I. Fraser # 5647 was
conducting patrol duties in the area of Quincy St. NE and Cutler Ave. NE.

7. While on patrol, Officer Fraser observed an adult male subject later identified as
Todd R. PRUE sitting in the front driver’s seat of a silver colored van parked at 2401 Quincy St.
NE. Officer Fraser noted that the van did not have a visible license plate, and it was carrying a
UHAUL trailer.

8. APD Sgt. D. Symes # 5342 arrived to assist and made initial contact with PRUE.
Officer Fraser was observing this contact from the passenger side of the silver van.

9. PRUE exited the vehicle to show Sgt. Symes the items in the rear compartment of
the van. At this point, Officer Fraser moved around the front of the van and came around to the
open driver’s side door.

10. Officer Fraser saw a glass pipe with white crystal like substance tucked into the
driver’s side map pocket. Officer Fraser, through training and experience, recognized this to be
drug paraphernalia.

11. Having observed the drug paraphernalia, Officer Fraser placed PRUE under arrest
and continued his investigation. Officer Fraser learned that the silver van was registered to
PRUE and the UHAUL trailer had been reported stolen.

12. Pursuant to APD protocol, Officer Fraser began an inventory of PRUE’s vehicle
as it was to be impounded.

13. During the inventory, Officer Fraser located a green bag on the floorboard of the
driver’s seat of PRUE’s van. Inside the bag was a Charter Arms, .38 caliber revolver with
ammunition.

14. PRUE made a post-Miranda statement concerning his inability to find work due to
his status of being a convicted felon.

2|Page
 

 

 

Case 1:19-cr-02850-WJ Document1 Filed 07/18/19 Page 4 of 4

15. | ATF TFO Victor J. Hernandez conducted a criminal history query of “TODD R.
PRUE” and found PRUE to have two (2) previous felony convictions under the following cause
numbers: D-202-CR-2002-00017 for Kidnapping (No Great Bodily Harm or Death); Conspiracy
to Commit Kidnapping and Aggravated Battery (Great Bodily Harm). D-202-CR-2002-01036
for Trafficking Methamphetamine.

16. | ATF TFO Hernandez traveled to the Albuquerque Police Department’s evidence
building where I viewed, photographed and conducted a function check on the Charter Arms
Corp.; model OFF DUTY, .38 Special revolver, and serial number 1009359. Additionally, I
inspected the five (5) rounds of various brands, .38 Special caliber ammunition found in PRUE’s
vehicle.

17. ATF TFO Hernandez found that the firearm functioned as designed and meet the
definition of a firearm under Federal Law. In addition, the firearms and ammunition possessed
by PRUE in the State of New Mexico traveled in or affected interstate and foreign commerce as
they were manufactured in locations outside of the State of New Mexico.

18. Based on the above facts, there is probable cause to believe that Todd R. PRUE, a
previously convicted felon, was in possession of a Charter Arms, Corp., model OFF DUTY, .38
Special revolver, serial number 1009359. Additionally PRUE was in possession of five (5)
rounds of various brands, .38 Special caliber ammunition in violation of Title 18 U.S.C. 922(g)

(1).

 

 

ATF

Sree Deane Tsk Force Officer

Subscribed and sworn to before me
On July 18, 2019:

DWe UD hn

NORABLE JOHN ROBBENHAAR
NITED STATES MAGISTRATE JUDGE

3|Page
